DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (2017-0306494 A1).
Lin discloses a pedestal 128 comprising a dielectric body 415 having a top surface 482 and a bottom surface 484; a stem 126 attached to the bottom surface 484 of the dielectric body 415, the stem 126 configured as a tubular member, such as a hollow dielectric shaft 417; outer heaters 400c-400f within the dielectric body 415 at a first depth below the top surface 482; a central heater 400a within the dielectric body 415 at a second depth from the top surface 482 different from the first depth, the 
Lin differs from claim 1 by not including the outer zone heating element extending further from the central axis of the substrate support than the primary heating element.
It would have been obvious to one of ordinary skill to use the teachings of Lin to meet the claim because the outer zone heating element feature is only a variation of Lin (see Fig.4a: the intermediary heater 400b within the dielectric body) that is conventional practice in the art well within the abilities of persons of ordinary skill in the art.
The additional feature of claim 2 is disclosed in Lin (see para 0038 and fig.4a: the stem is configured as a hollow dielectric shaft 417)
The additional feature of claim 3 is merely a variation of Lin (see Fig.4 the central heater 400a)
The additional feature of claim 4 is disclosed at para 0043 and fig.4a: a plurality of heater power lines 450a-450f routed through the hollow dielectric shaft 417 to the dielectric body 415.
The additional features of claim 5 are addressed at Fig.4a: the first depth. 
The additional features of claims 6-7 are addressed at Fig. 4a: the second and third depth.
The additional features of claim 8 is addressed at Fig.4a: the central heater 400a.
The additional features of claims 9-10 are addressed at para 0038 and figure 4a: the dielectric body.
The additional features of claims 15-16 are addressed at para 0041 and Figure 4a: a power source 464 may be coupled to the electrical leads through a filter 462, and the power source 464 may provide AC power to the pedestal 128.
Claim 17 is addressed at para 0041: temperature monitoring devices (not shown), such as flexible thermocouples, may be routed through the stem 126 to monitor various zones of the pedestal.


Independent claim 20 relates to a method of processing a substrate comprising chucking a substrate to a substrate support and powering the primary heating element, the inner zone heating element and the outer zone heating element to heat the top plate and the substrate. As the substrate support of claim 20 has the same technical features of claim 1, the same rejection reasoning applies to the substrate support of claim 20
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (20170306494 A1) in view of Rice et al (20910131167 A1).
Lin discloses a pedestal 128 comprising a dielectric body 415 having a top surface 482 and a bottom surface 484; a stem 126 attached to the bottom surface 484 of the dielectric body 415, the stem 126 configured as a tubular member, such as a hollow dielectric shaft 417; outer heaters 400c-400f within the dielectric body 415 at a first depth below the top surface 482; a central heater 400a within the dielectric body 415 at a second depth from the top surface 482 different from the first depth, the central heater 400a positioned over the hollow dielectric shaft 417; and an intermediary heater 400b within the dielectric body 415 at a third depth from the top surface different than the first depth (see para 0038-0039 and Figure 4a).
Claim 19 differs from Lin by not being said to include a substrate support assembly that comprises a plurality of substrate supports connected to a central hub, the supports rotatable about the central hub. At para 0051,0054-0058 and Figs 1-6, Rice suggest a support assembly 200 comprising a plurality of heaters 230 connected to a rotatable center base 210 defining a rotational axis.
.
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the above mentioned claims recite additional features related to vacuum seals and projections from the surface of the plate that have not been taught or been fairly suggested by the prior art of record.



 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
January 15, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836